PER CURIAM.
This cause has been orally argued before the Court, the briefs and record on appeal read and given full consideration. It is our conclusion that the summary decree appealed herein should be affirmed on the authority of Richardson et al. v. Holman, (1948) 160 Fla. 65, 33 So.2d 641. We are of the view that the facts in the case sub judice are so clearly distinguishable from those present in the cases of Dade County et al. v. City of North Miami Beach, (Fla. 1953) 69 So.2d 780, and Woodlawn Park Cemetery Co. v. City of Miami, (Fla.App. 1958) 104 So.2d 851, that the principles of law governing those cases neither influence nor control the decision in this case. Appellant having failed to demonstrate reversible error, the decree of the lower court hereby appealed is affirmed.
WIGGINTON, Acting C. J., and STURGIS and CARROLL, DONALD K, JJ., concur.